Title: From John Adams to Louisa Catherine Johnson Adams, 25 June 1819
From: Adams, John
To: Adams, Louisa Catherine Johnson



my dear daughter
Quincy June 25th 1819.

With no less gratitude than astonishment I have received your Alcibiades,—and your Sons shall have it—but I am really concerned for your Health. How it is possible that a Gay Lady of Washington amidst all the ceremony’s, frivolity’s, and gravities, of a Court, and of a Legislature—Can find time to write so many and so excellent Letters to me; to her Children, and at the same time, translate Plato’s Dialogues—is to me altogether incomprehensible. Two such honey industrious honey Bees, as John Quincy Adams and his Wife, were never connected together before—not accepting Monsieur and Madam Dacier.—
But I greatly fear you will both destroy your health and your lives—by your excessive exertions—you must return to Old Quincy, Old Braintree, and still Older Mount Waliston, to preserve your-selves, and to Educate your Children; upon a plan of rigorous or what the diplomatic Gentry call an infamous Economy—human Nature cannot long endure such exertions—as your Husband and your-self are now making—
I am my dear daughter your Affectionate Father.
John Adams